Order, Supreme Court, New York County (Jeffrey K. Oing, J), entered February 15, 2013, which, insofar as appealed from, denied defendants’ motion to dismiss the fourth cause of action as against defendant Snyder, unanimously reversed, on the law, without costs, and the motion granted.
The allegations of Snyder’s conduct in his representation of *626defendant Tel Networks USA, LLC during settlement discussions with plaintiff, which plaintiff characterizes as “overzealous and intimidating,” do not state a cause of action under Judiciary Law § 487. The complaint alleges neither an intent to deceive nor “a chronic and extreme pattern of legal delinquency” that caused plaintiff a loss (Kaminsky v Herrick, Feinstein LLP, 59 AD3d 1, 13 [1st Dept 2008] [internal quotation marks omitted], lv denied 12 NY3d 715 [2009]; Nason v Fisher, 36 AD3d 486, 487 [1st Dept 2007]). Moreover, the only allegations of wrongdoing refer to a settlement discussion had after Tel Networks commenced a legal proceeding, and that communication is absolutely privileged (see Wiener v Weintraub, 22 NY2d 330 [1968]; Mosesson v Jacob D. Fuchsberg Law Firm, 257 AD2d 381, 382 [1st Dept 1999], lv denied 93 NY2d 808 [1999]). Concur — Sweeny, J.P., Acosta, Saxe, Manzanet-Daniels and Clark, JJ.